2018 IL App (4th) 170322

                                          NO. 4-17-0322
                                                                                FILED
                                                                               March 20, 2018
                                  IN THE APPELLATE COURT                        Carla Bender
                                                                            4th District Appellate
                                                                                  Court, IL
                                           OF ILLINOIS

                                       FOURTH DISTRICT

 WILLIAM RAGEL,                                             )   Appeal from
               Plaintiff-Appellant,                         )   Circuit Court of
               v.                                           )   Champaign County
 GREGG SCOTT, Program Director, Illinois                    )   No. 17MR79
 Department of Human Services Treatment                     )
 and Detention Facility at Rushville, Illinois,             )   Honorable
               Defendant-Appellee.	                         )   John R. Kennedy,
                                                            )   Judge Presiding.


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Knecht and Turner concurred in the judgment and opinion.

                                            OPINION

¶1             In June 2003, the trial court found plaintiff, William Ragel, to be a sexually

violent person under the Sexually Violent Persons Commitment Act (Act) (725 ILCS 207/5(f)

(West 2002)). In February 2017, citing recent developments in medical knowledge, plaintiff filed

a complaint for habeas corpus relief. 735 ILCS 5/10-124 (West 2016). The trial court rejected

this argument and denied his complaint, concluding that “there is no probable cause to believe

that [plaintiff] is no longer a Sexually Violent Person.”

¶2             Plaintiff appeals, arguing that (1) the trial court erred by denying his petition for

habeas corpus relief, (2) the State cannot cause the indefinite civil commitment of a person

based upon behaviors that took place when the individual was a teenager, and (3) habeas corpus

relief is the proper remedy because no other statutory remedy will “vindicate his legal claim” and

“over-turn the commitment and finding” that he is a sexually violent person.
¶3             Because we conclude that (1) the trial court did not err in denying the petition for

habeas corpus relief and (2) plaintiff’s other arguments are without merit, we affirm.

¶4                                      I. BACKGROUND

¶5                                  A. The Original Admission

¶6             In June 2003, the trial court accepted plaintiff’s admission that he was a sexually

violent person under the Act. 725 ILCS 207/5(f) (West 2002). Before doing so, the court found

that (1) plaintiff read and understood the allegations in the petition alleging that he is a sexually

violent person; (2) plaintiff knowingly and intelligently admitted that he was a sexually violent

person; (3) plaintiff knowingly and intelligently waived his right to a jury trial, to confront and

cross-examine witnesses, to present a defense, and to require the State to prove that he is a

sexually violent person beyond a reasonable doubt; (4) plaintiff was represented by counsel; and

(5) a factual basis existed to support plaintiff’s admission.

¶7             The trial court then committed plaintiff to the custody of the Illinois Department

of Human Services for control, care, and treatment until such time that plaintiff was no longer a

sexually violent person. Plaintiff was 16 years old at the time of the offense.

¶8                               B. The Habeas Corpus Complaint

¶9             In February 2017, plaintiff filed a complaint for habeas corpus relief. 735 ILCS

5/10-124 (West 2016). Plaintiff cited developments in neuroscience, recognized in Miller v.

Alabama, 567 U.S. 460, 471-74 (2012), that demonstrate the differences between juvenile and

adult minds and their capacity for self-control. Plaintiff therefore argued that it was “medically

and scientifically incorrect” to diagnose him with a qualifying mental disorder under the Act

based partially on a criminal offense that he committed when he was 16 years old.

¶ 10           The trial court rejected this argument, concluding that “there is no probable cause



                                                 -2­
to believe that [plaintiff] is no longer a Sexually Violent Person.” The court based its conclusion

in part on a recent hearing where plaintiff was found to remain a sexually violent person.

Accordingly, the court denied the petition.

¶ 11           This appeal followed.

¶ 12                                      II. ANALYSIS

¶ 13           On appeal, plaintiff argues that (1) the trial court erred by denying his petition for

habeas corpus relief, (2) the State cannot cause the indefinite civil commitment of a person

based upon behaviors that took place when the individual was a teenager, and (3) habeas corpus

relief is the proper remedy because no other statutory remedy will “vindicate his legal claim” and

“over-turn the commitment and finding” that he is a sexually violent person. We address these

arguments in turn.

¶ 14                     A. The Trial Court Correctly Denied the Petition

¶ 15           Plaintiff argues that the trial court incorrectly denied his complaint for

habeas corpus relief. We disagree.

¶ 16                      1. The Applicable Law and Standard of Review

¶ 17            Habeas corpus relief is available only for the reasons specified in section 10-124

of the Code of Civil Procedure (Code). 735 ILCS 5/10-124 (West 2016); Beacham v. Walker,

231 Ill. 2d 51, 58, 896 N.E.2d 327, 332 (2008). Habeas corpus relief is not available for other

errors, even if an alleged error involves a denial of a constitutional right. Beacham, 231 Ill. 2d at

58. Section 10-124 of the Code reads as follows:

                 “If it appears that the prisoner is in custody by virtue of process

                 from any court legally constituted, he or she may be discharged

                 only for one or more of the following causes:



                                                -3­
          1. Where the court has exceeded the limit of its jurisdiction,

either as to the matter, place, sum or person.

          2. Where, though the original imprisonment was lawful,

nevertheless, by some act, omission or event which has

subsequently taken place, the party has become entitled to be

discharged.

          3. Where the process is defective in some substantial form

required by law.

          4. Where the process, though in proper form, has been

issued in a case or under circumstances where the law does not

allow process to issue or orders to be entered for imprisonment or

arrest.

          5. Where, although in proper form, the process has been

issued in a case or under circumstances unauthorized to issue or

execute the same, or where the person having the custody of the

prisoner under such process is not the person empowered by law to

detain him or her.

          6. Where the process appears to have been obtained by

false pretense or bribery.

          7. Where there is no general law, nor any judgment or order

of a court to authorize the process if in a civil action, nor any

conviction if in a criminal proceeding. No court, on the return of a

habeas corpus, shall, in any other matter, inquire into the legality



                                 -4­
                 or justice of a judgment of a court legally constituted.” (Emphasis

                 added.) 735 ILCS 5/10-124 (West 2016).

¶ 18           New case law is not a subsequent act, occurrence, or event that entitles a prisoner

to be discharged within the meaning of section 10-124 of the Code. See Schlemm v. Cowan, 323
Ill. App. 3d 318, 321, 752 N.E.2d 647, 649 (2001) (“Petitioner’s claims that his consecutive

sentences were unconstitutional [under new federal case law] *** are simply not cognizable

under section 10-124.”); People ex rel. Swiderski v. Brierton, 65 Ill. App. 3d 153, 154, 382
N.E.2d 628, 629 (1978) (“we do not believe the Federal decisions are subsequent acts,

occurrences, or events which would entitle the [prisoner] to discharge by writ of habeas corpus”).

¶ 19           We review de novo the denial of a habeas corpus petition. See People v. Johnson,

206 Ill. 2d 348, 359-60, 794 N.E.2d 294, 302 (2002). We may affirm the trial court’s ruling for

any reason supported by the record regardless of the basis relied upon by the trial court. Pekin

Insurance Co. v. AAA-1 Masonry & Tuckpointing, Inc., 2017 IL App (1st) 160200, ¶ 21, 81
N.E.3d 1040.

¶ 20                                        2. This Case

¶ 21           In this case, plaintiff highlights that his original finding of being labeled a

sexually violent person occurred when he was 16 years old and that recent advances in medicine

demonstrate that the “section of the brain that controls impulses and [self-control] is not yet fully

formed until the human brain reaches its early 20’s.” Plaintiff contends that the Supreme Court

of the United States has recognized this advancement in medical knowledge. See Miller, 567
U.S. at 470-74. Plaintiff further contends that this development in law and in scientific

understanding is a qualifying “act, omission or event which has subsequently taken place” which

entitles him to be discharged (see 735 ILCS 5/10-124(2) (West 2016)). Plaintiff concludes that



                                                -5­
his civil commitment cannot be allowed to stand when “developments in science, medicine, and

the law have changed in this specific realm.”

¶ 22           Without discussing the merits of plaintiff’s arguments or the developments in

neuroscience, we simply note that plaintiff’s argument falls outside the narrow scope of section

10-124 of the Code. 735 ILCS 5/10-124 (West 2016). Any developments in medicine or changes

in federal law do not qualify as a subsequent occurrence or event that entitles a prisoner to be

discharged. Cowan, 323 Ill. App. 3d at 321. Plaintiff put forth no other evidence challenging the

court’s jurisdiction or other factors set forth in section 10-124 of the Code. See 735 ILCS 5/10­

124 (West 2016). Thus, plaintiff was not entitled to habeas corpus relief, and the trial court did

not err in denying his petition.

¶ 23                                  B. Civil Confinement

¶ 24           Plaintiff further argues that “the State cannot cause the indefinite civil

commitment of a person under the [Act] *** based upon behaviors *** that took place when the

individual was a [teenager] and his brain had not yet, at that time, completed the maturation

process.”

¶ 25           We reject this argument and simply note that the Act provides multiple remedies

for an individual to demonstrate that he is no longer a sexually violent person. See 725 ILCS

207/65 (West 2016); see also In re Detention of Stanbridge, 2012 IL 112337, ¶¶ 50-54, 980
N.E.2d 598. Therefore, plaintiff’s argument is without merit.

¶ 26                               C. Collateral Consequences

¶ 27           Last, plaintiff argues that habeas corpus relief is the proper remedy because he

has “no other statutory remedy to vindicate his legal claim because *** the [Act] *** would not

[overturn] the commitment and finding that he is a (purported) Sexually Violent Person.”



                                                -6­
Plaintiff goes on to note that this designation has “enormous, life-long consequences and legal

requirements.”

¶ 28             This court does not—and need not—dispute the enormous collateral

consequences of being labeled a sexually violent person because even if plaintiff’s contention is

correct, the sole remedy for a prisoner entitled to habeas corpus relief is immediate discharge

from custody. See Adcock v. Snyder, 345 Ill. App. 3d 1095, 1098, 804 N.E.2d 141, 143 (2004)

(habeas corpus relief is appropriate only where the trial court lacked jurisdiction or some

occurrence has taken place after the conviction that entitles the prisoner to release). Thus, even if

plaintiff were entitled to habeas corpus relief, that relief would not solve or even address these

collateral consequences. Instead, plaintiff’s requested relief must come from the legislature

rather than this court. Accordingly, plaintiff’s argument is without merit.

¶ 29                                     III. CONCLUSION

¶ 30             For the foregoing reasons, we affirm the trial court’s judgment.

¶ 31             Affirmed.




                                                 -7­